Appeal by the defendant from an order of the Supreme Court, Kings County (Garnett, J), dated December 2, 2010, which, after a hearing, designated him a level two sexually violent offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
*612The Supreme Court properly designated the defendant a level two sexually violent offender. Contrary to the defendant’s contention, the Supreme Court properly assessed 15 points under risk factor 11 (Drug or Alcohol Abuse — History of Abuse) (see Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 15 [2006]), as the People established by clear and convincing evidence that the defendant had a history of drug abuse (see People v Geehreng, 101 AD3d 975 [2012]; People v Finizio, 100 AD3d 977, 978 [2012]; People v Quinn, 99 AD3d 776, 777 [2012]; People v Crandall, 90 AD3d 628, 629-630 [2011]; People v Warren, 42 AD3d 593, 594 [2007]).
Furthermore, the Supreme Court properly denied the defendant’s application for a downward departure (see People v Washington, 105 AD3d 724, 725 [2013]; People v Martinez, 104 AD3d 924 [2013]). Angiolillo, J.P, Hall, Austin and Miller, JJ., concur.